ORDER
GRITT, JUDGE:
An application of the claimant, Sherlie L. Ellis, for an award under the West Virginia Crime Victims Compensation Act, was filed January 31, 2006. The report of the Claim Investigator, filed July 11, 2006, recommended that no award be granted. An Order was issued on September 29, 2006, upholding the Investigator’s recommendation and denying the claim, in response to which the claimant’s request for hearing was filed November 9,2006. This matter came on for hearing April 25,2007, the claimant appearing in person and by counsel, William T. Forester, and the State of West Virginia by counsel, Benjamin F. Yancey, III, Assistant Attorney General.
The facts of this tragic claim are not in dispute. On November 29, 2005, Rhonda R. Creakman, the claimant’s 27-year-old daughter, was the victim of criminally injurious conduct in Logan, Logan County. Ms. Creakman was riding as a passenger in her vehicle, being driven by David Turner Jr., who lost control while racing another vehicle operated by his brother, Christopher Turner. David Turner Jr. was charged with DU1 felony death, driving with a revoked license, drag racing, and reckless driving.
This Court’s initial denial of an award was based on a lack of information concerning a wrongful death lawsuit and possible insurance coverage.
It was revealed at the hearing of this matter that the claimant seeks compensation not only for outstanding ambulance, medical, and funeral expenses, but also dependent’s economic loss for the support of her grandchild, Gavin Creakman, son of victim Rhonda Creakman.
According to counsel for the claimant, the wrongful death lawsuit against the two offending drivers is still pending in Logan County Circuit Court. Offender David Turner Jr. had motor vehicle liability insurance coverage of $20,000.00. Any proceeds from that policy paid to the estate of the victim would be subject to subrogation by the Crime Victims Compensation Fund.
At the conclusion of the hearing, the Court ruled in favor of the claimant and directed the Claim Investigator to prepare an economic loss analysis of the claimant’s unreimbursed allowable expenses.
Based on the Claim Investigator’s findings, an award of $14,896.83 is hereby granted pursuant to the Investigator’s memorandum of May 21,2007. Should documentation of any additional unreimbursed allowable expenses be presented at a *217later date, they will be reviewed by the Court at that time.